PER CURIAM.
Aaron Allen appeals an order which dismissed his circuit court complaint against Resort Hospitality Enterprises, Ltd. Ap-pellee has filed a “limited confession of error” which concedes that the circuit court’s order must be reversed, at least in part, in light of Joshua v. City of Gainesville, 768 So.2d 432 (Fla.2000). Accordingly, we reverse the decision of the trial court and remand for further proceedings consistent with Joshua.
REVERSED.
BARFIELD, C.J., ALLEN and BROWNING, JJ., concur.